Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
In this Application’s corresponding International Application, Applicant states:

    PNG
    media_image1.png
    341
    461
    media_image1.png
    Greyscale

	The claimed invention does not seem to solve the problem to have “a smaller communication load.”  The term “previously” or “in advance” does not clearly specify the reference time point.  Previous to what?  In advance to what?

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “corresponding to the current environment information” and the antecedent basis is unclear.  Appropriate correction is required.  The Examiner believes that it is a drafting oversight.  The Examiner is reading the limitation to mean “current environment information” for the purposes of art rejection.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving device” and “a transmitting device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al. (US 10796489 B1).
Regarding Claim 1, Cordes discloses A spatial reproduction method for reproducing a space including an object, the method comprising: 
creating, by a receiving device, a three-dimensional virtual space based on spatial information previously acquired by the receiving device (

    PNG
    media_image2.png
    516
    303
    media_image2.png
    Greyscale
  Cordes Fig. 13.

    PNG
    media_image3.png
    533
    625
    media_image3.png
    Greyscale

Cordes Fig. 14C.); 
transmitting motion information indicating a motion of the object to the receiving device in real time by a transmitting device communicably connected to the receiving device (
Cordes Fig. 13 1302 “Receiving a movement or position of a performer.” 
The performer is mapped to the object. 
Regarding “real time,” Cordes Fig. 13 1310.  
“[R]eceiving, by the game engine, a motion or position of a performer in real time in a first real-world environment.”  Cordes col. 2 lines 30-40.

    PNG
    media_image4.png
    452
    300
    media_image4.png
    Greyscale
  Cordes Fig. 18 1804. ); and 
synthesizing, by the receiving device, an avatar of the object with the three-dimensional virtual space based on the motion information (
Fig. 18.

    PNG
    media_image5.png
    521
    622
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    477
    673
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    475
    763
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    452
    693
    media_image8.png
    Greyscale
).
According to the claim, the “receiving device” and other devices have to implement specific and respective functions.  It is unclear to the Examiner what a device is compared to two devices.  Nonetheless the Examiner conducts obviousness analysis.  According to legal precedent, it would have been obvious for “MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.”  MPEP 2144.04.V.  Relevant functionalities may be integrated into one device, and certain functionalities may be made separate.  When devices are made separate, there will be transmission between devices. 

Regarding Claim 2, Cordes discloses The spatial reproduction method according to claim 1, further comprising 
acquiring the spatial information in advance by receiving from a server device communicably connected to the receiving device (
It is unclear “in advance” with respect to what. The spatial information is at least received in advance of its processing.  Fig. 14C.).

Regarding Claim 3, Cordes discloses The spatial reproduction method according to claim 1, further comprising: 
receiving captured image data from at least one imaging device that includes the object in an imaging range or has an imaging range corresponding to a motion of the object (
    PNG
    media_image9.png
    517
    745
    media_image9.png
    Greyscale

“FIG. 3 illustrates a second performance area 302 for a motion-capture performer 308 to drive the visible characteristics of one or more virtual assets, according to some embodiments. The second performance area 302 may include a plurality of motion-capture cameras 304 that are part of a motion-capture system. For example, one test embodiment has used a VICON® motion-capture system that includes the plurality of motion-capture cameras 304 and a server process that processes the motion information captured by the motion-capture cameras 304. The motion-capture performer 308 may wear special clothing and/or objects for the motion-capture process. For example, some motion-capture systems use balls that are coated with reflective tape or other reflective surfaces. These can be attached (e.g., velcroed) to a bodysuit made of spandex or lycra worn by the motion-capture performer 308. Other types of visual fiducials may be used as well to track the motion of the motion-capture performer 308, such as barcodes, QR codes, lights, crosses, and/or other visual patterns or geometries.”  Cordes ¶ 63. ); and 
determining motion information of the object based on the captured image data (
    PNG
    media_image10.png
    454
    462
    media_image10.png
    Greyscale


    PNG
    media_image5.png
    521
    622
    media_image5.png
    Greyscale

    PNG
    media_image11.png
    471
    627
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    435
    651
    media_image12.png
    Greyscale
).

Regarding Claim 4, Cordes discloses The spatial reproduction method according to claim 1, further comprising 
acquiring position information of the object and determining motion information of the object based on the acquired position information (Figs. 3-4, 15A-C.).

Regarding Claim 5, Cordes discloses The spatial reproduction method according to claim 1, 
wherein the spatial information includes spatial three-dimensional data and texture data ( “Some embodiments may combine the concepts of FIG. 2A and FIG. 2B. For example, the volumetric object 220 from FIG. 2A may be generated by virtue of the depth cameras 104 distributed about the first performance area 102. As illustrated in FIG. 2B, these volumetric objects lose the texture, color, and other fine surface details of the objects they are modeling. However, the volumetric characteristics of the volumetric object 220 can be used to select a predefined digital model of the table 110 from a pre-existing library of objects. For example, the volumetric characteristics of the object 220 can be compared to volumes of pre-existing tables. The immersive content presentation system can then select a table from a content library that is most similar to the volume of the table 110.”  Cordes col. 10 lines 31-50.
The objects selected from the library because they have “texture, color, and other fined surface details.” ).

Regarding Claim 6, Cordes discloses The spatial reproduction method according to claim 1, 
wherein the spatial information is any one of a plurality of spatial information pieces corresponding to a plurality of environment information pieces (
The claim language “any one of” is extraordinarily broad.  Applicant’s intent is unclear to the Examiner.  It seems the claim language is requiring that the spatial information is about the environment.  This is a very conservative reading of the limitation in view of Applicant’s very broad term “corresponding.”

    PNG
    media_image2.png
    516
    303
    media_image2.png
    Greyscale
  Cordes Fig. 13. ), and 
the spatial reproduction method further comprises: 
of the plurality of spatial information pieces, selecting one spatial information piece corresponding to the current environment information (
There is no antecedent basis for “the current environment information.”  The Examiner is reading it as “current environment information” instead for the purposes of art rejection. 
Also clarification is requested regarding the term “current.”  Environment information currently used may be considered to be current environment information. 
Cordes Fig. 13.); and 
creating the three-dimensional virtual space based on the selected spatial information piece (Cordes Fig. 13.).

Regarding Claim 8, Cordes discloses The spatial reproduction method according to claim 1, 
wherein the object includes at least one of a human, an animal, and an automobile (Figs. 9, 15A-C).

Regarding Claim 9, Cordes discloses The spatial reproduction method according to claim 8, 
wherein the motion information includes at least one of skeletal information of the human, skeletal information of the animal, and azimuth information of the automobile (Figs. 4, 15A-C).

Regarding Claim 10, Cordes discloses A spatial reproduction method for reproducing a space including an object, the method comprising: 
creating a three-dimensional virtual space based on previously acquired spatial information (See Claim 1 rejection for detailed analysis); 
receiving captured image data from at least one imaging device that includes the object in an imaging range or has an imaging range corresponding to a motion of the object (See Claim 3 rejection for detailed analysis); 
determining motion information of the object based on the captured image data (See Claim 1 rejection for detailed analysis); 
transmitting the determined motion information in real time (See Claim 1 rejection for detailed analysis); and 
synthesizing an avatar of the object with the three-dimensional virtual space based on the transmitted motion information (See Claim 1 rejection for detailed analysis).

Regarding Claim 11, Cordes discloses A spatial reproduction system for reproducing a space including an object, the system comprising: 
a receiving device configured to create a three-dimensional virtual space based on previously acquired spatial information (See Claim 1 rejection for detailed analysis); and 
a transmitting device communicably connected to the receiving device and transmitting motion information of the object to the receiving device in real time (See Claim 1 rejection for detailed analysis), the 
receiving device synthesizing the object with the three-dimensional virtual space based on the received motion information (See Claim 1 rejection for detailed analysis).

Regarding Claim 12, Cordes discloses The spatial reproduction system according to claim 11, 
wherein the motion information is determined based on captured image data captured by at least one imaging device that includes the object in an imaging range or has an range corresponding to a motion of the object (See Claim 3 rejection for detailed analysis). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al. (US 10796489 B1) in view of Woods et al. (US 20130054319 A1).
Regarding Claim 7, Cordes discloses The spatial reproduction method according to claim 6. 
Woods discloses 
wherein the environment information includes at least one of weather, a time or a time zone, and a date or a season (“As illustrated in FIG. 22, illustrations 2202 of the sun, the moon, clouds, rain, snow, wind, etc. can be presented in the 3D environment by control circuitry 304 to reflect the real conditions in the area in which the user equipment device is located.”  Woods ¶ 129.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Cordes in view of Woods.  The suggestion/motivation would have been in order to make the 3D environment more detailed and interesting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herda, Lorna, et al. "Skeleton-based motion capture for robust reconstruction of human motion." Proceedings Computer Animation 2000. IEEE, 2000.

    PNG
    media_image13.png
    513
    585
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611